Title: From Thomas Jefferson to John Dobson, 4 July 1791
From: Jefferson, Thomas
To: Dobson, John



Sir
Philada. July 4. 1791.

A bond of mine for £500. sterl. part of Mr. Wayles’s debt to Farrell & Jones being payable the 19th. inst. and being come to your hands, it is necessary for me to give you the following information. These bonds were subject to written conditions expressed in articles of the same date with the bonds. One of these provided that Mr. Hanson should receive and collect the bonds for which we should sell property, and not demand the money from us unless the obligors should prove insolvent. In the mean time we were to apply the profits of our estates as they should arise towards the discharge of the earliest bonds. In November last I informed Mr. Hanson that according to the best judgment which could then be formed of my crop of that year, I should have 55,000 ℔. of good tobo. and 14,000 ℔. of indifferent to apply to the payment of my bond of this year to  him, and of another to another person of which he knew. In another letter of April I informed him that the low price of tobo. in Virginia had induced me to order my good tobo. here and to sell it here: but that as they made a difference of 5/ between new and old tobo. and would consider none as old till the month of September, I had been obliged to give credit to the end of that month, and consequently to delay his payment between 2. and 3 months in order to enlarge it. This was to the interest of his principal as well as myself. He informed me in answer that he had assigned my bond to you, which is the cause of my troubling you with the communication of what had passed between him and me. I have reason to expect as much tobo. will come here as I had notified him of: but I fear, from a letter received from Colo. Lewis, mentioning some expences which had occurred and on which he had not calculated, that perhaps he may have been obliged to apply a part, if not all, of the 14,000 ℔. to other purposes. As I shall be with him in September I shall then be able to concert with him the quickest means we can find of making up the deficiency which the payment from hence will leave, either from the 14,000 ℔. of tobo. beforementioned or from the resources furnished by the present year. I shall be glad, between this and October, to know from you whether I can make payment to any person here for you, and whether you will recieve money at the current exchange, or must have a bill. The former would be most agreeable to me. I am Sir Your very humble servt,

Th: Jefferson

